DETAILED ACTION
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. In regards to Applicant’s assertion that Dhoolia teaches away from the claim limitation of “employing the second neural network to provide a second answer to the input query”(see pg. 9, 3rd to last paragraph of Applicant’s Remarks submitted on 11/29/2021 for additional context), Examiner respectfully reminds Applicant that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the Final Office Action of 08/31/2021, Le taught the claim limitation of “employing the second neural network” and Dhoolia taught the claim limitation of “to provide a second answer to the input query.” See pgs. 3 and 4 of the Final Office Action of 08/31/2021. 
In regards to Applicant’s arguments in relation to claims 1, 12, and 20 they have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolia et al. "A cognitive system for business and technical support: A case study." IBM Journal of Research and Development 61.1 (2017) (“Dhoolia”) in view of Cui, Lei, et al. "Superagent: A customer service chatbot for e-commerce websites." Proceedings of ACL 2017, system demonstrations. 2017(“Cui”).
Regarding claim 1, Dhoolia teaches a non-transitory processor-readable storage device including logic for execution by one or more processors and when executed operable for facilitating generating an answers to questions pertaining to a computing environment, by performing the following acts: receiving an input query pertaining to the computing environment; determining if the input query can be answered with a predetermined degree of confidence, and providing a first signal in response thereto; to generate a first answer to the input query when the input query can be answered with the predetermined degree of confidence, as indicated by the first signal(Dhoolia, pgs. 75-76, sec. Cognitive system components, figure 1, “Users ask their support questions to the User Assist components, which uses the IBM Watson Natural Language Classifier (NLC) service… to classify the intent of the user’s question. If the classifier is able to place user’s questions into an intent class with high confidence (confidence greater than a configured threshold), the User Assist responds with the answer mapped to the intent.”); and to provide a second answer to the input query when the input query cannot be answered with the predetermined degree of confidence, as indicated by the first signal (Dhoolia, pg. 76, sec. Cognitive system components, figure 1, In case of medium confidence (a range between the configured high-confidence and low confidence 
Dhoolia does not teach: training a first neural network with a first training set that is based on answers from a developer/administrator system to questions from a support staff system; training a second neural network based on a second training set that includes information from remote knowledge systems, wherein the second training set is broader than the first training set; after the training of the first neural network and the second neural network; by the first neural network; using the first neural network;  employing the second neural network.
However, Cui teaches: training a first neural network with a first training set that is based on answers from a developer/administrator system to questions from a support staff system(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model… trained on twitter conversation data (˜43 million query-reply pairs). We select the 5 million most frequent non-duplicate short replies (less than 15 words) as the permitted response set, most of which are greetings and common replies.” Cui teaches the chit-chat model is an attention-based LSTM seq2seq model trained) (i.e. training a first neural network with a first training set ) on twitter conversation data (˜43 million query-reply pairs (based on answers from a developer/administrator system to questions from a support staff system)); training a second neural network based on a second training set that includes information from remote knowledge systems, wherein the second training set is broader than the first training set(Cui, pgs. 99-100, right-column, “Customer reviews provide rich information for different aspects of the product from users’ perspective. They are very important resources for answering opinion-oriented questions… [f]or text QA, given an input query, it  For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM….” Cui teaches we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity feature set consists of MatchLSTM (i.e. training a second neural network) Customer reviews provide rich information for different aspects of the product from users’ perspective. They are very important resources for answering opinion-oriented questions Specifically, for candidate retrieval, we use the default ranker in Lucene to retrieve the top 20 candidate sentences (i.e. based on a second training set that includes information from remote knowledge systems, wherein the second training set is broader than the first training set)); after the training of the first neural network and the second neural network(Cui, pg. 100, left-column, “For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM…[f]ormally, the chit-chat model is an attention-based LSTM seq2seq model…”); by the first neural network(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model….”); using the first neural network(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model….”);  employing the second neural network(Cui, pg. 100, left-column, “For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM….”).
 Figure 1 shows a product page from Amazon.com, which contains detailed Product Information (PI), a set of existing customer Questions & Answers (QA), as well as sufficient Customer Reviews (CR). This crowdsourcing style of data provides appropriate information to feed into chat engines, accompanying human support staff to deliver better customer service experience….”). 
Regarding claim 2, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 1, wherein the first neural network includes an overtrained neural network, wherein the second neural network includes a non-overtrained neural network(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model… trained on twitter conversation data (˜43 million query-reply pairs). We select the 5 million most frequent non-duplicate short replies (less than 15 words) as the permitted response set, most of which are greetings and common replies. The end-to-end perplexity of the seq2seq model is 16.9…[t]he engine’s output is very topic-coherent….” Cui teaches the chit-chat model is an attention-based LSTM seq2seq model the end-to-end perplexity of the seq2seq model is 16.9 and the engine’s output is very topic-coherent (i.e. the first neural network includes an overtrained neural network, wherein the second neural network includes a non-overtrained neural network)). 

Regarding claim 3, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 2, wherein the first neural network and the second neural network include recurrent neural networks(Cui, pg. 100, left-column, “For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM… [f]ormally, the chit-chat model is an attention-based LSTM seq2seq model….” Cui teaches an attention-based LSTM seq2seq model (i.e. the first neural network include recurrent neural networks) MatchLSTM (i.e. the second neural network include recurrent neural networks)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Regarding claim 4, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 3, wherein the recurrent neural networks include Long Short-Term Memory (LSTM) cells(Cui, pg. 100, left-column, “For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM… [f]ormally, the chit-chat model is an attention-based LSTM seq2seq model….” Cui teaches an attention-based LSTM seq2seq model and MatchLSTM (i.e. the recurrent neural networks include Long Short-Term Memory (LSTM) cells)).

Regarding claim 5, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 4, wherein the first neural network and the second neural network are part of a compound chatbot(Cui, pg. 100, right-column, see also fig.2,  “For each query, SuperAgent will call the abovementioned sub-engines in parallel. The meta engine is then used to merge and prioritize the results from the different engines. We use a simple strategy to implement the meta engine, which prefers results from the engines in order of…text QA and chit-chat engine according to tunable threshold.” Cui teaches SuperAgent will call the abovementioned sub-engines in parallel. The meta engine is then used to merge and prioritize the results from the different engines which prefers results from the engines in order of text QA and chit-chat engine according to tunable threshold (i.e. the first neural network and the second neural network are part of a compound chatbot)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Regarding claim 6, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 2, wherein the first neural network and the second neural network represent modified versions of language-translation neural networks (Cui, pg. 100, left-column, “For candidate ranking, we build a regression based framework to rank all candidate sentences based on features designed at different levels of granularity. Our feature set consists of…MatchLSTM… [f]ormally, the chit-chat model is an attention-based LSTM seq2seq  Cui teaches an attention-based LSTM seq2seq model and MatchLSTM (i.e. modified versions of language-translation neural networks)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Regarding claim 7, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 2, wherein the computing environment includes an enterprise computing environment, and wherein the input query includes a technical support question(Dhoolia, pg. 75, sec. Background, “We have built a cognitive system for the problems of business and technical support. It aimed to answer level-1 and level-2 support questions…associated with the business and information technology (IT) applications used by enterprise users.”).
Regarding claim 8, Dhoolia in view of Cui teaches the non-transitory processor-readable storage device of claim 1, wherein using the first neural network further includes: determining a developer team associated with the first answer (Dhoolia, pg. 75, sec. Background, “We have built a cognitive system for the problems of business and technical support. It aimed to answer level-1 and level-2 support questions… [l]evel-1 support is the initial support level responsible for basic customer issues. Level-2 support is a more in-depth technical support level, and it costs more as the support personnel are more knowledgeable regarding a particular product or service. We treat each business and technical application support area as a domain and define what data, knowledge artifacts, and human experts (collectively referred to as a domain pack) are needed in order to build and sustain a cognitive system.”); and informing the developer team when the input query cannot be answered(Dhoolia, pg. 76, sec. Cognitive system components, figure 1, “For example, if the confidence for the top identified intent class is below 30% even after three by the first neural network(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model….”) with the predetermined degree of confidence(Dhoolia, pg. 76, sec. Cognitive system components, figure 1, “For example, if the confidence for the top identified intent class is below 30% even after three communications from the user…then contact an agent using the Agent Chat. The Agent Chat component facilitates a chat conversation between the user and a human expert.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Regarding claim 9, Dhoolia in view of Cui teaches the non-transitory processor- readable storage device of claim 1, wherein using the first neural network further includes: intelligently routing the input query to an engineer that is most qualified to answer the input query(Dhoolia, pg. 76, sec. Cognitive system components, figure 1, “For example, if the confidence for the top identified intent class is below 30% even after three communications from the user…then contact an agent using the Agent Chat. The Agent Chat component facilitates a chat conversation between the user and a human expert.”), in accordance with learning (Dhoolia, pg. 77, sec. Bootstrapping: Preparing the cognitive system with initial learning, figure. 2, From the practical perspective of preparing our cognitive system to support the domain as an automated agent, we define the domain to be comprising…e) support experts…the experts who the cognitive system may engage in a real-time chat to resolve user questions….”) implemented via the first neural network(Cui, pg. 100, right-column, “Formally, the chit-chat model is an attention-based LSTM seq2seq model….”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Dhoolia with the above teachings of Cui for the same rationale stated at Claim 1.
Referring to independent claims 12 and 20, they are rejected on the same basis as independent claim 1 since they are analogous claims.
Referring to dependent claims 13-19, they are rejected on the same basis as
dependent claims 2-8 since they are analogous claims.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dhoolia et al. "A cognitive system for business and technical support: A case study." IBM Journal of Research and Development 61.1(2017)(“Dhoolia”) in view of Cui, Lei, et al. "Superagent: A customer service chatbot for e-commerce websites." Proceedings of ACL 2017, system demonstrations. 2017(“Cui”) and in view of Xie et al. US 2019/0068526 Al(“Xie”). 
Regarding claim 10, Dhoolia in view of Cui teaches the non-transitory processor-readable
storage device of claim 8, but do not teach: wherein informing further includes automatically sending an electronic message to the developer team.
However Xie teaches: wherein informing further includes automatically sending an
electronic message to the developer team (Xie, para 0043, “In further embodiments, the helper
bot may be leveraged to provide solutions such as real-time help for a variety of situations, intelligent FAQs or searching, calls to action, or any situation in which the developers of a platform or service may be privy to information about capabilities or functionality that a user might want to 
Accordingly, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Dhoolia’s non-transitory processor- readable storage device in view of Cui and in view of Xie to teach: wherein informing further
includes automatically sending an electronic message to the developer team. The motivation to do
so would be to make human users aware of all of the features that the platform can provide and
how those non-obvious features can be implemented (Xie, paras. 0001-0029, “However, when
developing content such as user interfaces for the platform, the providers may not be aware of all
of the platform's capabilities. In some cases, the providers may not have the expertise to make
the content available on the platform in the first place. Still further, the provider may provide
incomplete content, where the platform requires or recommends that the provider add additional
information in order to make the content accessible or more informative… Exemplary embodiments leverage bots to interact with platform users under certain triggered conditions. For
example, the bots may converse with page admins and advertisers to assist them in managing their page profiles or advertisements. In one situation, an admin/advertiser may have a problem or may be able to optimize their page in some way, but may not know to search for the issue (or may not even know that they have a problem).”).
Regarding claim 11, Dhoolia in view of Cui teaches the non-transitory processor-readable
storage device of claim 1, further including displaying results of a search engine in a second portion of the UI display screen, and wherein the search engine includes an index-based search engine(Dhoolia, pgs. 76-77, sec. Cognitive system components, “The Agent Assist

Dhoolia in view of Cui does not teach: displaying the first answer or second answer in a
first portion of User Interface (UI) display screen.
However Xie teaches: displaying the first answer or second answer in a first portion
of User Interface (UI) display screen(Xie, paras. 0072-0077, fig. 1a, fig. 1.b, fig. 1c, fig. 1d,“FIG. lC depicts the interface of FIG. 1B after the helper bot provides further assistance to the user. The helper bot may provide a second helper bot message 108 responsive to the trigger condition associated with user response 106. For example, the second helper bot message 108 may include information for performing a function associated with the conversation 102, such as creating a profile. The second helper bot message may include one or more steps for performing or commencing the function, such as the step of opening a settings menu presented on the platform interface 100 to initiate creating a profile.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhoolia’s non-transitory processor-
readable storage device in view of Cui and in view of Xie to teach: wherein informing further includes automatically sending an electronic message to the developer team.The motivation to do so would be to make human users aware of all of the features that the platform can provide and how those non-obvious features can be implemented (Xie, paras. 0001-0029, “However, when developing content such as user interfaces for the platform, the providers may not be aware of all .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Qiu, Minghui, et al. "Alime chat: A sequence to sequence and rerank based chatbot engine." Proceedings of the 55th Annual Meeting of the Association for Computational Linguistics (Volume 2: Short Papers). 2017 (details an open-domain chatbot engine that integrates the joint results of Information Retrieval (IR) and Sequence to Sequence (Seq2Seq) based generation models)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129

/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129